Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 50-64 are all the claims.
2.	Claims 1-18 are canceled and new Claims 50-64 added in the Response of 7/13/2022.
3.	Claims 50-64 are all the claims under examination.

Withdrawal of Objections
Specification
4.	The objection to the abstract of the disclosure because it specifically states the invention is “novel” is withdrawn. Applicant has amended the abstract to remove the word “novel” with the enclosed clean and marked-up copy of the abstract.

5.	The objection to the disclosure because of improper use of the term, e.g., Triton, Tris, Alexa, Octet, SoftMax Pro, Intellicyt, Eppendorf Tubes, which is a trade name or a mark used in commerce is withdrawn. Applicants have made a bona fide effort to properly designate such tradenames and trademarks in the above amendments with the enclosed clean and marked-up copy of the specification.




Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
6.	The rejection of Claim 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is moot for the canceled claim.

	
Claim Rejections - 35 USC § 112, first paragraph
Written Description
7.	The rejection of Claims 1-3 and 8-18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot for the canceled claims. 

	
Written Description
8.	The rejection of Claims 3-18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot for the canceled claims. 
	
Claim Rejections - 35 USC § 102
9.	The rejection of Claim(s) 1 under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by JOUBERT et al (US 10307488/ US 20160151515 (PTO 892 form of 3/18/2022)) is moot for the canceled claim.


REASONS FOR ALLOWANCE
10.	The following is an examiner’s statement of reasons for allowance:
	New independent claim 50 is directed to an anti-PTGFRN antibody or fragment thereof based on monoclonal antibody 33B7, the CDR sequences for which are described at paragraphs [0211] to [0216] of the specification. New independent claim 55 is directed to an anti-PTGFRN antibody or fragment thereof based on monoclonal antibody 3E10, the CDR sequences for which are described in Table 3 of the specification. New independent claim 60 is directed to an anti-PTGFRN antibody or fragment thereof based on monoclonal antibody 4F4, the CDR sequences for which are described in Table 3. New dependent claims 51, 56 and 61 are supported by original claim 8 as filed, now canceled. New dependent claims 52, 57 and 62 are supported by original claim 9 as filed, now canceled. New dependent claims 53, 58 and 63 are supported by original claim 12 as filed, now canceled. New dependent claims 54, 59 and 64 are supported by original claim 18 as filed, now canceled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11.	Claims 50-64 are allowed.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643